EXHIBIT 10.1

﻿

﻿

AMENDMENT no  6

﻿

﻿

TO THE

﻿

﻿

EXPLORATION

﻿

﻿

AND

﻿

﻿

PRODUCTION SHARING CONTRACT

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

PERMIT "ETAME MARIN No. G4-160" 





--------------------------------------------------------------------------------

 



AMENDMENT No.  6

﻿

FOR THE EXPLORATION AND PRODUCTION SHARING AGREEMENT

﻿

"ETAME MARIN No. G4-160" 

﻿

﻿

﻿

BETWEEN

﻿

﻿

THE STATE OF GABON, represented by

﻿

Mr Pascal HOUANGNI AMBOUROUE,  Minister of Petroleum and Hydrocarbons,

﻿

AND

﻿

Mr Jean-Marie OGANDAGA, Minister of Economy and Development.

﻿

Visa conformity PR

﻿

Hereafter referred to as the "State".

﻿

as the first party,

﻿

AND

﻿

Visa DGH

﻿

VAALCO Gabon S.A.,  société anonyme with its registered office at Port-Gentil,
Zone Industrielle OPRAG – Nouveau Port, Port-Gentil/Gabon, B.P. 1335, registered
to the Registre du Commerce et du Crédit Mobilier de Port-Gentil under the
number 2014 B 1487, represented by Mr. Sidney Black, Managing Director, duly
authorized for this purpose; 

﻿

Addax Petroleum Oil & Gas Gabon,  société anonyme registered to the Registre du
Commerce et du Crédit Mobilier under the number 2003B442 with its registered
office at Port-Gentil, BP 452, represented by Mr. / Mrs. Su Quin,  Managing
Director,  duly authorized for this purpose;

﻿

Sasol Gabon S.A., société anonyme with its registered office located in
Libreville, at 705 Boulevard du Bord de Mer, Immeuble Dumez 6ème Etage, BP 2326
Libreville, in Gabon, registered to the Registre du Commerce et du Crédit
Mobilier de Libreville under the number 2015 B 16969, represented by Mr. Bassem
Tadros,  Managing Director,  duly authorized for this purpose;  

﻿

PetroEnergy Resources Corporation,  a corporation registered in the Republic of
the Philippines, with address at 7th Floor, JMT Building, ADB Avenue, Ortigas
Center, Pasig City, Metro Manila, Philippines, represented by Mrs. Milagros V.
Reyes, President, duly authorized for this purpose.

﻿

as the second party (collectively the “Contractor”)

﻿

The State of Gabon and the Contractor hereinafter shall be referred to
individually as a "Party" and collectively as the "Parties",





2

--------------------------------------------------------------------------------

 



﻿

﻿

Whereas:

﻿

·



The State is the owner of the natural resources in the soil and sub-soil of its
territory and the marine zones falling under its sovereignty or being part of
its exclusive economic area. The discovery of national Hydrocarbon resources and
their exploitation significantly contributes to the implementation of the
country's economic and social development policy and to the promotion of the
well-being of its inhabitants. In this respect, the exploration and exploitation
of the national wealth is considered as an activity of public interest;

﻿

·



The State and the company VAALCO Gabon (Etame), Inc. entered into an Exploration
and Production Sharing Contract entitled "Etame Marin no. G4-160" on July 7,
1995 covering liquid and gaseous hydrocarbons, hereafter referred to as the
"Contract";

﻿

·



By Decree no. 0001513/PR/MMEP/DGEEH of December 12, 1995, a permit to search for
liquid and gaseous hydrocarbons entitled "Etame Marin no. G4-160" was granted
and the Exploration and Production Sharing Contract was approved;

﻿

·



By Order no. 00043/MMEPRH of July 17, 2001, an Exclusive Exploitation
Authorization covering liquid and gaseous hydrocarbons entitled "Etame Marin no.
G5-88" was established and granted;

﻿

·



By Order no. 000839/PR/MMEPRH of November 22, 2004, the Exclusive Exploration
Authorization "Etame Marin G4-160" covering gaseous and liquid hydrocarbons was
renewed; 

﻿

·



By Order no. 0000293/PR/MMEPRH of March 25, 2005, an Exclusive Exploitation
Authorization covering liquid and gaseous hydrocarbons entitled "AVOUMA no.
G5-95" was established and granted;

﻿

·



By Order no. 0000623/PR/MMEPRH of June 20, 2006, an Exclusive Exploitation
Authorization covering liquid and gaseous hydrocarbons entitled "EBOURI no.
G5-98" was established and granted;

﻿

·



By Order no. 1624/MMPH/SG/DGH/DAEJF of December 20, 2011, the Exclusive
Exploitation Authorization "Etame Marin no. G5-88" was renewed;

﻿

·



By amendment no. 1 of July 7, 2001, articles 3.3, 4, 21.7, 28 and 39 of the
Exploration and Production Sharing Contract "Etame Marin no. G4-160" were
amended and two (2) additional exploration periods were established;

﻿

·



By amendment no. 2 of April 13, 2006, articles 3.3, 4, 21.7, 28 and 39 of the
Exploration and Production Sharing Contract "Etame Marin no. G4-160" were
supplemented and replaced the provisions of amendment no. 1. and the fifth and
sixth additional exploration periods were established;

﻿





3

--------------------------------------------------------------------------------

 



·



By amendment no. 3 of November 26, 2009, article 14 was amended and articles 4
and 21 were supplemented. It modified the duration of the sixth exploration
period and defined new work commitments;

﻿

·



By amendment  no. 4 of January 05, 2012, article 14 was amended and article
26.1b, supplemented. The rate of the Proportional Mining Royalty was modified;

﻿

·



By amendment  no. 5 of April 25, 2016, articles 3.3, 4.2, 14, 21.8, 26.1, 28 and
39 were amended and supplemented. The amount of the Local Communities
Development Fund was amended and the rate of the Official Transfer Price
allowance of the quantity of Hydrocarbons required to contribute to the needs of
the domestic market was increased to 15%;

﻿

·



By deed dated September 3, 2014, in accordance with the provisions of the OHADA
Revised Uniform Act relating to Commercial Companies and Economic Interest
Groups of January 30, 2014, a  Gabonese law company entitled VAALCO Gabon S.A.
was incorporated;

﻿

·



By deed dated December 29, 2016, VAALCO Gabon (Etame), Inc. completed a transfer
of its assets to VAALCO Gabon S.A., in accordance with article 42 of the
Exploration and Production Sharing Contract "Etame Marin no. G4-160" and the
letter no. 00923/MPH/CM/CJ from the Minister of Petroleum and Hydrocarbons of
November 25, 2016;

﻿

·



By letter no. VAL/ET/DRG/00280 dated February 20, 2018, the company VAALCO Gabon
S.A. requested that negotiations be held on the extension of the Exclusive
Exploration Authorizations: "Etame Marin G5-88", "Ebouri G5-98" and "Avouma
G5-95";

﻿

·



By letter no. 0119/PR/CAB/DCAPR, dated July 11, 2018, the authorities instructed
the continuation of discussions on the draft amendment to the "Etame Marin
G4-160" Exploration and Production Sharing Contract between the Gabonese State
and the company VAALCO Gabon S.A. acting for and on behalf of the Contractor;

﻿

·



Through the minutes, dated August 1, 2018, of the meeting held from July 30 to
August 1, 2018 in Houston, Texas, United States of America, the State of Gabon
and VAALCO Gabon S.A. negotiated the terms of the amendment to the Exploration
and Production Sharing Contract "Etame Marin G4-160".

﻿

﻿

THE PARTIES HAVE AGREED TO THE FOLLOWING:

﻿

﻿

ARTICLE 1

﻿

PURPOSE

﻿

The purpose of this amendment is to extend the exploitation periods for the
Exclusive Exploitation Authorizations: "Etame Marin G5-88", "Ebouri G5-98" and





4

--------------------------------------------------------------------------------

 



"Avouma G5-95", to extend the areas of the Exclusive Exploitation Authorizations
"Etame Marin G5-88" and "Avouma G5-95" and to specify the conditions under which
the Contractor continues its exploitation activities in relation to the
Exploration and Production Sharing Contract "Etame Marin n°G4-160".

﻿

﻿

ARTICLE 2

TRANSFER OF ASSETS

From the effective date of the transfer of assets between VAALCO Gabon (Etame),
Inc. and VAALCO Gabon S.A. dated December 29, 2016, VAALCO Gabon S.A. replaces
VAALCO Gabon (Etame), Inc. as a party to the Contract and all references to
VAALCO Gabon (Etame), Inc. in the Contract are replaced with references to
VAALCO Gabon S.A.

﻿

﻿

ARTICLE 3

﻿

STATE PARTICIPATION

﻿

Article 19.1 of the Exploration and Production Sharing Contract "Etame Marin
n°G4-160" shall be amended and shall read as follows:   

﻿

«  19.1 [new]: As soon as the production of the Hydrocarbons Deposit begins, the
State automatically participates ipso jure, up to seven-point five (7.5%)
percent, in the rights and obligations arising from this Contract, unless it
explicitly waives this participation within a period of ninety days from the
aforementioned production start date.

﻿

The State participates, up to its aforementioned percentage, in the Petroleum
Costs related to the development and exploitation of the Exploitation Area,
except for any exploration expenses.

﻿

If the State wishes to take an additional percentage interest, it will inform
the Contractor in writing, specifying the percentage interest it wishes to own.
The terms of purchase of the additional percentage interest will be mutually
agreed upon.

﻿

Notwithstanding the provisions of the preceding paragraph, with effect from June
20, 2026, the State shall take up an additional percentage interest in the
Contract of two point-five per cent (2.5%), carried by the Contractor. To
accommodate the State taking this additional percentage interest, each of the
companies forming the Contractor will transfer to the State a pro rata share of
each such company’s respective participating interest.”

﻿





5

--------------------------------------------------------------------------------

 



ARTICLE 4

﻿

﻿

PERIOD OF VALIDITY OF THE EXCLUSIVE EXPLOITATION AUTHORIZATION

﻿

Article 18.1 of the Exploration and Production Sharing Contract "Etame Marin
n°G4-160" shall be amended,  supplemented and shall read as follows:

﻿

"From the date of entry into force of this amendment  the exploitation period
for the Exclusive Exploitation Authorizations  "Etame Marin n°G5-88", " Ebouri
n°G5-98" and "Avouma n°G5-95" is extended for a period of ten (10) years.

﻿

The calculation of the extended period of the Exclusive Exploitation
Authorizations "Etame Marin n°G5-88", " Ebouri n°G5-98" and
"Avouma n°G5-95" starts from the date of entry into force of this amendment.  

﻿

If at the end of this period of ten (10) years, the commercial exploitation of
one or more of the Exclusive Exploitation Authorizations "Etame Marin n°G5-88",
" Ebouri n°G5-98" and "Avouma n°G5-95" Exploitation Areas is still possible,
such Exclusive Exploitation Authorization may be renewed at the request of the
Contractor,  provided that the obligations and commitments provided under the
Contract have been fulfilled, by order of the Minister in charge of
Hydrocarbons, for a maximum duration of five (5) years.

﻿

Any such Exclusive Exploitation Authorization may be renewed a second time for a
maximum duration of five (5) years under the conditions referred to above.”     

﻿

﻿

﻿

ARTICLE 5

﻿

THE CONTRACTOR'S OBLIGATIONS FOR THE DURATION OF THE DEVELOPMENT AND
EXPLOITATION PERIODS

﻿

A new article 21.13 shall be inserted in the Exploration and Production Sharing
Contract "ETAME MARIN n°G4-160", as follows:

﻿

﻿

"Article 21.13 [new]: Within a period of two (2) years from the date of entry
into force of this amendment to the Contract, the Contractor undertakes to carry
out the following works:

﻿

I.



Drilling of two (2) development wells and two (2) appraisal wells.

﻿

The Contractor shall drill two (2) development wells and two (2) appraisal wells
and the appraisal wells shall be drilled to assess the extent of the structure
of the exploited fields, the additional reserves, the possible rate of
production, and the properties of the oil or gas to facilitate any possible
future development

﻿

To carry out this work commitment in line with generally accepted technical
conditions in the international petroleum industry, the Contractor shall commit
an





6

--------------------------------------------------------------------------------

 



estimated sum of fifty-nine million, nine hundred and sixty thousand
(59,960,000) US dollars.

﻿

II.



Pre-FEED study for the crude sweetening project (CSP).

﻿

To carry out this work commitment in line with generally accepted technical
conditions in the international petroleum industry, the Contractor shall commit
an estimated sum of one million (1,000,000) US dollars.

﻿

III.



Technical study of the prospectivity and the remaining potential of the
Exploitation Area of the Avouma Exclusive Exploitation Authorization.

﻿

To carry out this work commitment in line with generally accepted technical
conditions in the international petroleum industry, the Contractor shall commit
an estimated sum of three hundred thousand (300,000) US dollars.

﻿

The financial commitments related to these works are only an estimation and
shall not limit the carrying out or the financing of all the works.

﻿

Within ninety (90) days following the entry into force of this amendment, the
Contractor shall submit to the State an updated works program and budget,
including the minimum work commitments stipulated in this amendment.

﻿

If, on the expiration of the period of two (2) years referred to above, except
in the event of Force Majeure as defined in article 47 of the Contract, the
Contractor does not fulfil its aforementioned work commitments, it shall be
required to pay to the State, within thirty (30) days of the expiration date of
such period, an indemnity equal to the cost of works not carried out,  as
approved in the abovementioned budget.    

﻿

The Parties may agree to further extend the date due to circumstances beyond the
Contractor's control or to account for changes that may be mutually agreed to
the aforementioned  work commitments. 

﻿

Drilling of any of the above referenced wellbores will be stopped if, having
drilled the well in accordance with the approved practices in the international
petroleum industry, the stoppage is justified by one of the reasons set forth in
article 4.3 of the Contract.

﻿

In the event that drilling is stopped for any of the reasons set forth in
article 4.3 of the Contract, the obligation of the Contractor to drill the wells
as part of the work commitments referenced under item (I) above will be deemed
to have been fulfilled.

﻿

The provisions of article 4.4 and article 4.5 of the Contract shall apply
equally to the aforementioned work commitments set forth in this article 21.13
as if set out fully herein."   

﻿





7

--------------------------------------------------------------------------------

 



ARTICLE 6

﻿

CORPORATE SOCIAL RESPONSIBILITY

﻿

A new article 21.14 shall be inserted in the Exploration and Production Sharing
Contract "ETAME MARIN n°G4-160" in relation to the corporate social
responsibility, as follows:

﻿

"Article 21.14 [new]: From the entry into force of this amendment to the
Contract,  VAALCO Gabon S.A. shall commit to invest each Calendar Year a  sum of
one hundred million (100,000,000) FCFA francs as part of its corporate social
responsibility strategy above and beyond what is currently required of the
Contractor under the Contract, in order to support its corporate responsibility
program for such time as the Exclusive Exploitation Authorizations "Etame Marin
n°G5-88", " Ebouri n°G5-98" and "Avouma n°G5-95" remain in effect.  

﻿

During the first quarter of each Calendar Year, VAALCO Gabon S.A. shall submit
to the Hydrocarbons Administration an activity report on projects carried out
during the previous year with respect to its social responsibility.

﻿

The amount of this investment does not constitute a Petroleum Cost."

﻿

﻿

ARTICLE 7

﻿

PETROLEUM COSTS RECOVERY

﻿

Article 24.2 of the Exploration and Production Sharing Contract "ETAME MARIN
n°G4-160" shall be amended to read as follows:

﻿

﻿

"24.2:  Contractor is entitled to recover Petroleum Costs from the time
production begins and as production continues.  

﻿

This right gives the Contractor the option to take possession of a portion of
Net Production. The quantities taken are limited to the balance of the Cost
Account, and  for any given Calendar Year, shall not exceed eighty per cent
(80%) of the Net Production obtained during said Calendar Year.  This right
shall continue for a period of ten (10) years from the entry into force of
this amendment to the Contract.

﻿

On the expiry of the period of ten (10) years referred to above, the recovery of
Petroleum Costs shall be capped at a rate of seventy per cent (70%) of the Net
Production achieved during the relevant Calendar Year.

﻿

The Hydrocarbons lifted by the Contractor under the provisions of this article
are valued at the Fixed Price as defined in article 27, for the purposes of the
Petroleum Costs account mentioned in article 26.9" 





8

--------------------------------------------------------------------------------

 



ARTICLE 8

﻿

TRAINING OF GABONESE OTHER THAN GABONESE EMPLOYED BY THE CONTRACTOR

﻿

A new article 39.3 shall be inserted in the Exploration and Production Sharing
Agreement "ETAME MARIN n°G4-160" as follows:

﻿

"Article 39.3 [new]: The Contractor undertakes to implement an annual
"immersion"  program for agents of the Administration in charge of Hydrocarbons.
 

﻿

In this regard, the Operator shall host each year, through an  annual
"immersion" program, two (2) agents of the Hydrocarbons Administration at its
premises, sites and facilities in Gabon or in a different location mutually
agreed between the Administration and the Contractor in accordance with
applicable laws and regulations.  The terms of the "immersion" shall be mutually
agreed between the Administration and the Operator." 

﻿

﻿

ARTICLE 9

﻿

BONUSES

﻿

A new article 28.4 shall be inserted in the Exploration and Production Sharing
Contract "ETAME MARIN n°G4-160" as follows:

﻿

"Article 28.4 [new]: The Contractor shall pay to the State a signature bonus of
sixty-five million (65,000,000) US dollars, comprising the following amounts:

﻿

﻿

·



Thirty-five million (35,000,000) US dollars by wire transfer to be transferred
by the Contractor to the Public Treasury. This transfer shall be made within
five (5) Business Days following the date of receipt by the Contractor of the
decree of the President of the Republic approving this amendment to the
Contract; 

·



Twenty-five million (25,000,000) US dollars towards the reduction of the
State's VAT debt owed to the Contractor. This reduction shall be made within
five (5) Business Days following the date of receipt by the Contractor of the
decree of the President of the Republic approving this amendment;  

·



Five million (5,000,000) US dollars transferred by the Contractor to the Public
Treasury following the end of the drilling activities for the two development
wells as set out in article 21.13 of the Contract. This transfer shall be made
five (5) Business Days after the date on which the drilling equipment is
demobilized from the Delimited Area.  

The sums paid as signature bonus shall not constitute a Petroleum Cost."

﻿





9

--------------------------------------------------------------------------------

 



ARTICLE 10:

﻿

EXCLUSIVE EXPLOITATION AUTHORIZATION AREAS

﻿

Annex 1 of the Exploration and Production Sharing Contract " Etame Marin G4-160"
shall be amended and shall be hereinafter entitled "AREAS OF THE EXCLUSIVE
EXPLOITATION AUTHORIZATIONS".

﻿

The areas and coordinates of the Exclusive Exploitation Authorizations "Etame
Marin n°G5-88", " Ebouri n°G5-98" and "Avouma n°G5-95" are attached as an
appendix to this amendment.

 

﻿

ARTICLE 11 

﻿

SITE RESTORATION ACCOUNT

﻿

﻿

The State and the Contractor recognize and agree that the extension of each of
the Exclusive Exploitation Authorizations  "Etame Marin n°G5-88", "Ebouri
n°G5-98" and "Avouma n°G5-95" as provided for under article 4 of this amendment
will require modifying the provisions of article 14 of the Contract as amended
by amendments nos. 4 and 5, regarding the revised procedures for the timing of
funding for the Site Restoration Operations.

﻿

The Parties shall, promptly following the entry into force of this amendment,
work together in good faith and with due diligence to implement this
modification.

﻿

﻿

ARTICLE 12

﻿

PROPORTIONAL MINING ROYALTY RATE

﻿

The proportional mining royalty rate as set forth in article 26.1(b) of the
Contract as amended by amendment no. 4 and restated in amendment no. 5 will
continue for the duration of the Exclusive Exploitation Authorizations "Etame
Marin n°G5-88", " Ebouri n°G5-98" and "Avouma n°G5-95" as extended by this
amendment.

﻿

﻿

ARTICLE 13

﻿

ADDITIONAL PROVISIONS 

﻿

The State and the Contractor hereby acknowledge that certain adjustments have
been made to the Contract by agreement through this amendment in accordance with
the provisions of article 43 of the Contract.

﻿

All provisions of the Contract,  not amended by this amendment shall remain
unchanged and will continue to be in effect.





10

--------------------------------------------------------------------------------

 



﻿

﻿

ARTICLE 14

﻿

ENTRY INTO FORCE

﻿

﻿

﻿

The signature date of this amendment shall constitute its date of entry into
force.

﻿

It is approved by Decree of the President of the Republic.

﻿

This amendment is entered into in ten (10) originals.  

﻿

﻿

Libreville, on the 

﻿

﻿

﻿

 

For the State of Gabon

 

The Minister of Petroleum

and Hydrocarbons

 

 

 

Pascal HOUANGNI AMBOUROUE

The Minister of Economy and Development

 

 

 

 

Jean-Marie OGANDAGA

 

 

On behalf of the Contractor

 

﻿

 

VAALCO GABON S.A.

 

 

Managing Director

 

 

 

Sidney BLACK 

 

 

ADDAX PETROLEUM OIL & GAS GABON

 

Managing Director

 

 

 

Su QUIN

﻿

 

SASOL GABON S.A

 

 

Managing Director

 

 

 

Bassem TADROS

 

 

 

PETROENERGY RESOURCES CORPORATION

 

President

 

 

 

Milagros V. REYES

﻿





11

--------------------------------------------------------------------------------

 



APPENDIX  1

AREAS OF THE EXCLUSIVE EXPLOITATION AUTHORIZATIONS

﻿

﻿

From entry into force of the amendment no. 6 to this Contract, the coordinates
of the limits of the Exploitation Areas of the Exclusive Exploitation
Authorizations "Etame Marin n°G5-88", "Avouma n°G5-95" and "Ebouri n°G5-98" are
defined by the UTM  projection system, based on the ellipsoid Clarke 1880, axis
32, originating from the M’PORALOKO astronomical point where:

﻿

X = 500,000 metres on central meridian, 9° EAST

Y = 10,000,000 metres on the equator

﻿





12

--------------------------------------------------------------------------------

 



﻿

COORDINATES FOR ETAME EEA

Picture 1 [egy-20180930xex10_1g001.jpg]

A B C D E F G H I J 94.44 km2 N X Y A B C D E F G H I J X Y 661880 666406 666406
672000 672000 673500 673500 665000 665000 661800 9590451 9590451 9588000 9588000
9582736 9582736 9579502 9579502 9582119 9582110





13

--------------------------------------------------------------------------------

 



COORDINATES FOR AVOUMA EEA

﻿

﻿

Picture 3 [egy-20180930xex10_1g002.jpg]

A B C D E F G H I J K L M N 77.81 km2 N A B C D E F G H I J K L M N X Y 670000
674540 674540 676466 676466 683160 683160 679095 679095 675697 675697 673382
673382 670000 9579502 9579502 9577440 9577440 9574332 9574332 9571150 9571150
9567585 9567585 9569626 9569626 9573858 9573858





14

--------------------------------------------------------------------------------

 



COORDINATES FOR EBOURI EEA

Picture 10 [egy-20180930xex10_1g003.jpg]

A B C D E F 14.86 km2 NO A B C D E F X Y 659500 661800 661800 658500 658500
659500 9592800 9592800 9587600 9587600 9590500 9590500



15

--------------------------------------------------------------------------------